 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 1 of 7 Page ID #:1




 1   BARSHAY SANDERS, PLLC
     Craig B. Sanders (Cal Bar 284397)
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@barshaysanders.com
 4   File No.: 121950
     Attorneys for Plaintiff
 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
        Timur Mishiev,
11                                                    Case No:
                              Plaintiff,
12                                                    COMPLAINT
13              v.
                                                      DEMAND FOR JURY TRIAL
14
        Katharine McPhee Foster,
15
                              Defendant.
16

17         Plaintiff Timur Mishiev (“Plaintiff”), by and through its undersigned
18   counsel, for its Complaint against defendant Katharine McPhee Foster
19   (“Defendant”) states and alleges as follows:
20                                    INTRODUCTION
21         1.        This action seeks to recover damages for copyright infringement.
22         2.        Plaintiff herein creates photographic images and owns the rights to
23   these images which Plaintiff licenses for various uses including online and print
24   publications.
25         3.        Plaintiff has obtained U.S. copyright registrations covering many of
26   Plaintiff's images and many others are the subject of pending copyright
27   applications.
28

                                                      1
                                           PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 2 of 7 Page ID #:2




 1
            4.    Defendant owns and operates a social media account on Instagram
 2
     known as @katharinefoster (the “Account”).
 3
            5.    Defendant, without permission or authorization from Plaintiff
 4
     actively copied, stored, and/or displayed Plaintiff's Photograph on the Account
 5
     and engaged in this misconduct knowingly and in violation of the United States
 6
     copyright laws.
 7
                                          PARTIES
 8
            6.    Plaintiff Timur Mishiev is an individual who is a citizen of the State
 9
     of New York and maintains a principal place of business 315 Ocean Parkway, Apt
10
     4L, Brooklyn, New York.
11
            7.    On information and belief, defendant Katharine McPhee Foster, is an
12
     individual who is a citizen of the State of California with a residence in Toluca
13
     Lake in Los angeles County, California and is liable and responsible to Plaintiff
14
     based on the facts herein alleged.
15
                             JURISDICTION AND VENUE
16
            8.    This Court has subject matter jurisdiction over the federal copyright
17
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
18
            9.    This Court has personal jurisdiction over Katharine McPhee Foster
19
     because she maintains a residence in California.
20
            10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Katharine
21
     McPhee Foster does business in this Judicial District and/or because a substantial
22
     part of the events or omissions giving rise to the claim occurred in this Judicial
23
     District.
24
                         FACTS COMMON TO ALL CLAIMS
25
            11.   Plaintiff is a professional photographer by trade who is the legal and
26
     rightful owners of photographs which Plaintiff licenses to online and print
27
     publications.
28

                                                 2
                                      PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 3 of 7 Page ID #:3




 1
           12.    Plaintiff has invested significant time and money in building
 2
     Plaintiff's photograph portfolio.
 3
           13.    Plaintiff has obtained active and valid copyright registrations from
 4
     the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
 5
     photographs while many others are the subject of pending copyright applications.
 6
           14.    Plaintiff's photographs are original, creative works in which
 7
     Plaintiff's own protectable copyright interests.
 8
           15.    The accounts are part of a commercial enterprise which uses the
 9
     Defendant’s notoriety and celebrity to promote numerous companies that she
10
     owns and/or partners with in for profit ventures.
11
           16.    On or about July 30, 2018, Plaintiff Timur Mishiev authored a
12
     photograph of Katharine McPhee (the “Photograph”). A copy of the Photograph
13
     is attached hereto as Exhibit 1.
14
            17.   Plaintiff applied to the USCO to register the Photograph on August
15
     23, 2020 under Application No. 1-9155325361.
16
            18.   The Photograph was registered by USCO on August 23, 2020 under
17
     Registration No. VA 2-215-965.
18
            19.   On or about August 6, 2020, Plaintiff observed the Photograph on
19
     the Account in a posting dated August 2, 2020. A copy of screengrab of Account
20
     including the Photograph is attached hereto as Exhibit 2.
21
            20.   The        Photograph         was        displayed      at       URL:
22
     https://www.instagram.com/p/Bl_C4NhAnuu/.
23
            21.   Without permission or authorization from Plaintiff, Defendant
24
     volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
25
     Photograph on the Account.
26
           22.    On information and belief, the Photograph was copied, stored and
27
     displayed without license or permission, thereby infringing on Plaintiff's
28

                                                    3
                                         PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 4 of 7 Page ID #:4




 1
     copyrights (hereinafter the “Infringement”).
 2
           23.    The Infringement includes a URL (“Uniform Resource Locator”) for
 3
     a fixed tangible medium of expression that was sufficiently permanent or stable
 4
     to permit it to be communicated for a period of more than transitory duration and
 5
     therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
 6
     v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
 7
           24.    The Infringement is an exact copy of the entirety of Plaintiff's
 8
     original image that was directly copied and stored by Defendant on the Account.
 9
           25.    On information and belief, Defendant takes an active and pervasive
10
     role in the content posted on its Account, including, but not limited to copying,
11
     posting, selecting, commenting on and/or displaying images including but not
12
     limited to Plaintiff's Photograph.
13
           26.    On information and belief, the Photograph was willfully and
14
     volitionally posted to the Account by Defendant.
15
           27.    On information and belief, Defendant engaged in the Infringement
16
     knowingly and in violation of applicable United States Copyright Laws.
17
           28.    On information and belief, Defendant has the legal right and ability
18
     to control and limit the infringing activities on its Account and exercised and/or
19
     had the right and ability to exercise such right.
20
           29.    On information and belief, Defendant monitors the content on its
21
     Account.
22
           30.    On information and belief, Defendant has received a financial benefit
23
     directly attributable to the Infringement.
24
           31.    On information and belief, a large number of people have viewed the
25
     unlawful copies of the Photograph on the Account.
26
           32.    On information and belief, Defendant at all times had the ability to
27
     stop the reproduction and display of Plaintiff's copyrighted material.
28

                                                     4
                                          PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 5 of 7 Page ID #:5




 1
           33.    Defendant's use of the Photograph, if widespread, would harm
 2
     Plaintiff's potential market for the Photograph.
 3
           34.    As a result of Defendant's misconduct, Plaintiff has been
 4
     substantially harmed.
 5
                                     FIRST COUNT
 6                (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
 7         35.    Plaintiff repeats and incorporates by reference the allegations
 8   contained in the preceding paragraphs, as though set forth in full herein.
 9         36.    The Photograph is an original, creative works in which Plaintiff owns
10   valid copyright properly registered with the United States Copyright Office.
11         37.    Plaintiff has not licensed Defendant the right to use the Photograph
12   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
13   copyrights to Defendant.
14         38.    Without permission or authorization from Plaintiff and in willful
15   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
16   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
17   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
18   exclusive rights in its copyrights.
19         39.    Defendant's reproduction of the Photograph and display of the
20   Photograph constitutes willful copyright infringement. Feist Publications, Inc. v.
21   Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
22         40.    Plaintiff is informed and believes and thereon alleges that the
23   Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
24   of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
25   publicized, and otherwise held out to the public for commercial benefit, the
26   original and unique Photograph of the Plaintiff without Plaintiff's consent or
27   authority.
28

                                                  5
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 6 of 7 Page ID #:6




 1
           41.    As a result of Defendant's violations of Title 17 of the U.S. Code,
 2
     Plaintiff is entitled to any an award of actual damages and disgorgement of all of
 3
     Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
 4
     504 in an amount to be proven.
 5
           42.    As a result of Defendant's violations of Title 17 of the U.S. Code,
 6
     Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
 7
     copyright pursuant to 17 U.S.C. § 502.
 8
                                       JURY DEMAND
 9
           43.    Plaintiff hereby demands a trial of this action by jury.
10

11

12
                                 PRAYER FOR RELIEF
13
           WHEREFORE Plaintiff respectfully requests judgment as follows:
14
           That the Court enters a judgment finding that Defendant has infringed on
15
     Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
16
     award damages and monetary relief as follows:
17
                  a.     finding that Defendant infringed Plaintiff's copyright interest
18
                         in the Photograph by copying and displaying without a license
19
                         or consent;
20
                  b.     for an award of actual damages and disgorgement of all of
21
                         Defendant's profits attributable to the infringements as
22
                         provided by 17 U.S.C. § 504 in an amount to be proven;
23
                  c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining
24
                         Defendant from any infringing use of any of Plaintiff's works;
25
                  d.     for costs of litigation and reasonable attorney's fees against
26
                         Defendant pursuant to 17 U.S.C. § 505;
27
                  e.     for pre judgment interest as permitted by law; and
28

                                                   6
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05682-FLA-MRW Document 1 Filed 07/14/21 Page 7 of 7 Page ID #:7




 1
                f.   for any other relief the Court deems just and proper.
 2
     DATED: July 7, 2021
 3                                      BARSHAY SANDERS, PLLC
 4                                      By: /s/ Craig B. Sanders
                                        Craig B. Sanders, Esq. (Cal Bar 284397)
 5                                      100 Garden City Plaza, Suite 500
                                        Garden City, NY 11530
 6                                      Tel: (516) 203-7600
                                        Email: csanders@barshaysanders.com
 7                                      Attorneys for Plaintiff
                                        File No.: 121950
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              7
                                   PLAINTIFF'S COMPLAINT
